HARPER., J.
Appellant was convicted of unlawfully carrying a pistol, and prosecutes this appeal.
The term of court at which he was tried adjourned October 31, 1914. No bills of exception are in the record, and the statement of facts shows to not have been approved nor filed until January 20, 1915 — 81 days after court adjourned. This being a misdemeanor, the state’s motion to strike out the statement of facts is sustained.
The judgment is affirmed.

<§z^>For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes